Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In response to the election/restriction mailed on 02/17/2022, applicant’s arguments filed on 04/06/2022 have been fully considered and are persuasive. Thus, the restriction requirement as set forth in the Office action mailed on 02/17/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowance 
Claims 1-27 are allowed over the prior art of record. 
Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance: prior art of record do not teach or suggest the following invention:
Regarding claims 1-13, 17-24, the primary reason for allowance is the inclusion of particularly the limitation of a printing apparatus, control method thereof, including controller wherein the control unit controls the printing unit such that, in a case where an image is to be printed onto a print medium of a first type in a first state in which the print medium of the first type is supported by the first conveyance member and not supported by the second conveyance member, the printing unit uses a printing element included in a first region from which a distance to the print medium of the first type in a height direction perpendicular to a surface where the printing elements are arrayed is a first distance, and does not use a printing element included in a second region from which a distance to the print medium of the first type in the height direction is a second distance greater than the first distance. Applicant disclosed such printing apparatus is capable of printing a high-quality image onto a leading edge portion or a trailing edge portion of a high-stiffness print medium. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  high-quality printing operation can be performed even on thick paper or a high-stiffness print medium without making a fold or bend on it.
Regarding claims 14 and 25, the primary reason for allowance is the inclusion of particularly the limitation of a printing apparatus, control method thereof, including controller wherein the control unit controls the printing unit such that, in a case where the information obtained by the obtaining unit indicates board paper and an image is to be printed onto the print medium in a state where the print medium is supported by the first conveyance member and not supported by the second conveyance member, the printing unit uses a printing element included in a first region and does not use a printing element included in a second region located downstream of the first region in the conveyance direction. Applicant disclosed such printing apparatus is capable of printing a high-quality image onto a leading edge portion or a trailing edge portion of a high-stiffness print medium. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  high-quality printing operation can be performed even on thick paper or a high-stiffness print medium without making a fold or bend on it.
Regarding claims 15 and 26, the primary reason for allowance is the inclusion of particularly the limitation of a printing apparatus, control method thereof, including controller wherein the control unit controls the printing unit such that, in a case where an image is to be printed onto a print medium of a first type in a state in which the print medium of the first type is supported by the first conveyance member and not supported by the second conveyance member, the printing unit uses a printing element included in a first region and does not use a printing element included in a second region located downstream of the first region in the conveyance direction. Applicant disclosed such printing apparatus is capable of printing a high-quality image onto a leading edge portion or a trailing edge portion of a high-stiffness print medium. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  high-quality printing operation can be performed even on thick paper or a high-stiffness print medium without making a fold or bend on it.
Regarding claims 16 and 27, the primary reason for allowance is the inclusion of particularly the limitation of a printing apparatus, control method thereof, including controller wherein the control unit controls the printing unit such that, in a case where an image is to be printed onto a print medium of a first type in a state in which the print medium of the first type is supported by the second conveyance member and not supported by the first conveyance member, the printing unit uses a printing element included in a first region from which a distance to the print medium of the first type in a height direction perpendicular to a surface where the printing elements are arrayed is a first distance, and does not use a printing element included in a second region from which a distance to the print medium of the first type in the height direction is a second distance greater than the first distance. Applicant disclosed such printing apparatus is capable of printing a high-quality image onto a leading edge portion or a trailing edge portion of a high-stiffness print medium. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  high-quality printing operation can be performed even on thick paper or a high-stiffness print medium without making a fold or bend on it.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but do not teach the above claimed invention:
 	Hayashi et al. (US 2014/0132657) teaches a printing apparatus including conveyance unit (105,104,103), printing unit (102), and control unit (fig.3) controlling the conveyance unit and the printing unit (figs.1,23A,23B). However, does not teach the above claimed limitations.
Kinas et al. (US 2013/0106957) teaches a printing apparatus including conveyance unit (181,182), printing unit (40), and control unit (20) controlling the conveyance unit and the printing unit (figs.1,2,4). However, does not teach the above claimed limitations.   
Seki et al. (US 2008/0266348) teaches a printing apparatus including conveyance unit (1/2,12/13), printing unit (4), and control unit (100) controlling the conveyance unit and the printing unit (figs.1,3,6). However, does not teach the above claimed limitations.   

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HENOK D LEGESSE/Primary Examiner, Art Unit 2853